Name: Commission Implementing Regulation (EU) 2019/1189 of 8 July 2019 amending Council Regulation (EC) No 2368/2002 implementing te Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Implementing Regulation
 Subject Matter: Europe;  international trade;  Africa;  trade policy;  coal and mining industries;  tariff policy
 Date Published: nan

 12.7.2019 EN Official Journal of the European Union L 187/14 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1189 of 8 July 2019 amending Council Regulation (EC) No 2368/2002 implementing te Kimberley Process certification scheme for the international trade in rough diamonds THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for international trade in rough diamonds (1), and in particular Article 19(6) and Article 20 thereof, Whereas: (1) Following a provisional acceptance at the Brisbane Plenary meeting in December 2017, Kimberley Process Participants approved the addition of the Republic of Gabon to the list of participants in that process at the Brussels Plenary meeting in November 2018. (2) The addresses of the competent authorities of several Participants in the Kimberley Process in Annex II and the addresses of Member States' competent authorities in Annex III require an update. (3) Following the request for designation of an EU authority pursuant to Article 19 of Regulation (EC) No 2368/2002 by Ireland, the Commission visited the EU authority designated by Ireland to verify its preparedness to assume the duties referred to in Regulation (EC) No 2368/2002. The preparations undertaken and the procedures envisaged by the EU authority designated by Ireland suggest that it will be able to reliably, timely, effectively and adequately fulfil the tasks required by Chapters II, III and V of Regulation (EC) No 2368/2002. It is necessary to provide a realistic timeframe for Ireland to implement the necessary changes. (4) By virtue of the adoption of the Administrative Decision Compilation of Modifications to Technical definitions by Kimberley Process Participants at the Brussels Plenary in November 2018, the term country of origin should be replaced by the term country of mining origin in Kimberley Process Certificates. (5) In order to reflect the replacement of the term country of origin by the term country of mining origin, in the European Union certificate as defined in Article 2(g) of Regulation (EC) No 2368/2002, Annex IV to that Regulation should be amended accordingly. It is necessary to provide a realistic timeframe for the competent authorities of the Union to adapt to this change taking into account the time needed to ensure the availability of the new certificates. (6) Annexes II, III, and IV to Regulation (EC) No 2368/2002 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 22 of Regulation (EC) No 2368/2002, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2368/2002 is amended as follows: (1) Annex II is replaced by the text set out in Annex I to this Regulation. (2) Annex III is replaced by the text set out in Annex II to this Regulation. (3) Annex IV is replaced by the text set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. However, point 3 of Article 1 shall apply from 1 January 2020. As far as Ireland is concerned, Annex III shall apply from 1 September 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2019. For the Commission Federica MOGHERINI Vice-President (1) OJ L 358, 31.12.2002, p. 28. ANNEX I ANNEX II List of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20 ANGOLA Ministry of Mineral Resources and Petroleum Rua Engenheiro Armindo de Andrade, No 103 Miramar Bairro Sambizanga 1072 Luanda Angola ARMENIA Department of Gemstones and Jewellery Ministry of Trade and Economic Development M. Mkrtchyan 5 Yerevan Armenia AUSTRALIA Department of Foreign Affairs and Trade Trade Development Division R.G. Casey Building John McEwen Crescent Barton ACT 0221 Australia BANGLADESH Export Promotion Bureau TCB Bhaban 1, Karwan Bazaar Dhaka Bangladesh BELARUS Ministry of Finance Department for Precious Metals and Precious Stones Sovetskaja Str, 7 220010 Minsk Republic of Belarus BOTSWANA Ministry of Minerals, Green Technology and Energy Security (MMGE) Fairgrounds Office Park, Plot No 50676 Block C P/Bag 0018 Gaborone Botswana BRAZIL Ministry of Mines and Energy Esplanada dos MinistÃ ©rios, Bloco U, 4o andar 70065, 900 Brasilia, DF Brazil CAMBODIA Ministry of Commerce Lot 19-61, MOC Road (113 Road), Phum Teuk Thla, Sangkat Teuk Thla Khan Sen Sok, Phnom Penh Cambodia CAMEROON National Permanent Secretariat for the Kimberley Process Ministry of Mines, Industry and Technological Development Intek Building, 6th floor, Navik Street BP 35601 Yaounde Cameroon CANADA International: Global Affairs Canada Natural Resources and Governance Division (MES) 125 Sussex Drive Ottawa, Ontario K1A 0G2 Canada For General Enquiries at Natural Resources Canada: Kimberley Process Office Lands and Minerals Sector Natural Resources Canada (NRCan) 580 Booth Street, 10th floor Ottawa, Ontario Canada K1A 0E4 CENTRAL AFRICAN REPUBLIC SecrÃ ©tariat permanent du processus de Kimberley BP: 26 Bangui Central African Republic CHINA, People's Republic of Department of Inspection and Quarantine Clearance General Administration of Quality Supervision, Inspection and Quarantine (AQSIQ) 9 Madian East Road Haidian District, Beijing 100088 People's Republic of China HONG KONG, Special Administrative Region of the People's Republic of China Department of Trade and Industry Hong Kong Special Administrative Region Peoples Republic of China Room 703, Trade and Industry Tower 700 Nathan Road Kowloon Hong Kong China CONGO, Democratic Republic of Centre d'Expertise, d'Evaluation et de Certification des Substances MinÃ ©rales PrÃ ©cieuses et Semi-prÃ ©cieuses (CEEC) 3989, av des cliniques Kinshasa/Gombe Democratic Republic of Congo CONGO, Republic of Bureau d'Expertise, d'Evaluation et de Certification des Substances MinÃ ©rales PrÃ ©cieuses (BEEC) BP 2787 Brazzaville Republic of Congo COTE D'IVOIRE MinistÃ ¨re de l'Industrie et des Mines SecrÃ ©tariat Permanent de la ReprÃ ©sentation en CÃ ´te d'Ivoire du Processus de Kimberley (SPRPK-CI) Abidjan-Plateau, Immeuble les Harmonies II Abidjan CÃ ´te d'Ivoire ESWATINI Office for the Commissioner of Mines Minerals and Mines Departments, Third Floor Lilunga Building (West Wing), Somhlolo Road, Mbabane Eswatini EUROPEAN UNION European Commission Service for Foreign Policy Instruments Office EEAS 03/330 B-1049 Bruxelles/Brussel Belgium GABON Centre Permanent du Processus de Kimberley (CPPK) Ministry of Equipment, Infrastructure, and Mines Immeuble de la Geologie, 261 rue Germain Mba B.P. 284/576 Libreville Gabon GHANA Ministry of Lands and Natural Resources Accra P.O. Box M 212 Ghana GUINEA Ministry of Mines and Geology Boulevard du Commerce  BP 295 Quartier Almamya/Commune de Kaloum Conakry Guinea GUYANA Geology and Mines Commission P O Box 1028 Upper Brickdam Stabroek Georgetown Guyana INDIA Government of India, Ministry of Commerce & Industry Udyog Bhawan New Delhi 110 011 India INDONESIA Directorate of Export and Import Facility, Ministry of Trade M. I. Ridwan Rais Road, No 5 Blok I Iantai 4 Jakarta Pusat Kotak Pos. 10110 Jakarta Indonesia ISRAEL Ministry of Economy and Industry Office of the Diamond Controller 3 Jabotinsky Road Ramat Gan 52520 Israel JAPAN Agency for Natural Resources and Energy Mineral and Natural Resources Division 1, Chiyoda-ku Tokyo, Japan Japan KAZAKHSTAN Ministry for Investments and Development of the Republic of Kazakhstan Committee for Technical Regulation and Metrology 11, Mangilik el street Nur-Sultan Republic of Kazakhstan KOREA, Republic of Ministry of Foreign Affairs United Nations Division 60 Sajik-ro 8-gil Jongno-gu Seoul 03172 Korea LAOS, People's Democratic Republic Department of Import and Export Ministry of Industry and Commerce Phonxay road, Saisettha District Vientiane, Lao PDR P.O Box: 4107 Laos LEBANON Ministry of Economy and Trade Lazariah Building Down Town Beirut Lebanon LESOTHO Department of Mines Ministry of Mining Corner Constitution and Parliament Road P.O. Box 750 Maseru 100 Lesotho LIBERIA Government Diamond Office Ministry of Mines and Energy Capitol Hill P.O. Box 10-9024 1000 Monrovia 10 Liberia MALAYSIA Ministry of International Trade and Industry MITI Tower, No 7, Jalan Sultan Haji Ahmad Shah 50480 Kuala Lumpur Malaysia MALI MinistÃ ¨re des Mines Bureau d'Expertise d'Evaluation et de Certification des Diamants Bruts CitÃ © administrative, P.O. BOX: 1909 Bamako RÃ ©publique du Mali MAURITIUS Import Division Ministry of Industry, Commerce & Consumer Protection 4th Floor, Anglo Mauritius Building Intendance Street Port Louis Mauritius MEXICO Directorate-General for International Trade in Goods 189 Pachuca Street, Condesa, 17th Floor Mexico City, 06140 Mexico NAMIBIA The Government of Republic of Namibia Ministry of Mines and Energy Directorate of Diamond Affairs Private Bag 13297 1st Aviation Road (Eros Airport) Windhoek Namibia NEW ZEALAND Middle East and Africa Division Ministry of Foreign Affairs and Trade Private Bag 18 901 Wellington New Zealand NORWAY Ministry of Foreign Affairs Department for Regional Affairs Section for Southern and Central Africa Box 8114 Dep 0032 Oslo, Norway PANAMA National Customs Authority Panama City, Curundu, Dulcidio Gonzalez Avenue, building # 1009 Republic of Panama RUSSIAN FEDERATION International: Ministry of Finance 9, Ilyinka Street 109097 Moscow Russian Federation Import and Export Authority: Gokhran of Russia 14, 1812 Goda St. 121170 Moscow Russian Federation SIERRA LEONE Ministry of Mines and Mineral Resources Youyi Building Brookfields Freetown Sierra Leone SINGAPORE Ministry of Trade and Industry 100 High Street #09-01, The Treasury Singapore 179434 SOUTH AFRICA South African Diamond and Precious Metals Regulator 251 Fox Street Doornfontein 2028 Johannesburg South Africa SRI LANKA National Gem and Jewellery Authority 25, Galle Face Terrace Post Code 00300 Colombo 03 Sri Lanka SWITZERLAND State Secretariat for Economic Affairs (SECO) Sanctions Unit Holzikofenweg 36 CH-3003 Berne/Switzerland TAIWAN, PENGHU, KINMEN AND MATSU, SEPARATE CUSTOMS TERRITORY Export/Import Administration Division Bureau of Foreign Trade Ministry of Economic Affairs 1, Hu Kou Street Taipei, 100 Taiwan TANZANIA Commission for Minerals Ministry of Energy and Minerals Kikuyu Avenue, P.O BOX 422, 40744 Dodoma Tanzania THAILAND Department of Foreign Trade Ministry of Commerce 563 Nonthaburi Road Muang District, Nonthaburi 11000 Thailand TOGO The Ministry of Mines and Energy Head Office of Mines and Geology 216, Avenue Sarakawa B.P. 356 LomÃ © Togo TURKEY Foreign Exchange Department Undersecretariat of Treasury T.C. BaÃbakanlÃ ±k Hazine MÃ ¼steÃarlÃ ±Ã Ã ± Ã °nÃ ¶nÃ ¼ BulvarÃ ± No 36 06510 Emek, Ankara Turkey Import and Export Authority: Istanbul Gold Exchange/Borsa Istanbul Precious Metals and Diamond Market (BIST) Borsa Ã °stanbul, Resitpasa Mahallesi, Borsa Ã °stanbul Caddesi No 4 Sariyer, 34467, Istanbul Turkey UKRAINE Ministry of Finance State Gemological Centre of Ukraine 38-44, Degtyarivska St. Kiev 04119 Ukraine UNITED ARAB EMIRATES U.A.E. Kimberley Process Office Dubai Multi Commodities Centre Dubai Airport Free Zone Emirates Security Building Block B, 2nd Floor, Office # 20 P.O. Box 48800 Dubai United Arab Emirates UNITED STATES OF AMERICA United States Kimberley Process Authority U.S. Department of State Bureau of Economic and Business Affairs 2201 C Street, NW Washington DC 20520 United States of America VENEZUELA Central Bank of Venezuela 36 Av. Urdaneta, Caracas, Capital District Caracas ZIP Code 1010 Venezuela VIETNAM Ministry of Industry and Trade Agency of Foreign Trade 54 Hai Ba Trung Hoan Kiem Hanoi Vietnam ZIMBABWE Principal Minerals Development Office Ministry of Mines and Mining Development 6th Floor, ZIMRE Centre Cnr L.Takawira St/K. Nkrumah Ave. Harare Zimbabwe ANNEX II ANNEX III List of Member States' competent authorities and their tasks as referred to in Articles 2 and 19 BELGIUM Federale Overheidsdienst Economie, KMO, Middenstand en Energie, Algemene Directie Economisch Potentieel, Dienst Vergunningen/Service Public FÃ ©dÃ ©ral Economie, PME, Classes moyennes et Energie, Direction gÃ ©nÃ ©rale des Analyses Ã ©conomiques et de l'Economie internationale, Service Licences (Federal Public Service Economy SME's, Self-employed and Energy, Directorate-General for Economic Analyses & International Economy) ItaliÃ «lei 124, bus 71 B-2000 Antwerpen Tel. +32 22775459 Fax +32 227754 61 or +32 22779870 Email: kpcs-belgiumdiamonds@economie.fgov.be In Belgium the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: The Diamond Office Hovenierstraat 22 B-2018 Antwerpen CZECH REPUBLIC In the Czech Republic the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: GenerÃ ¡lnÃ ­ Ã editelstvÃ ­ cel BudÃ jovickÃ ¡ 7 140 96 Praha 4 Ã eskÃ ¡ republika Tel. (420-2) 61333841, (420-2) 61333859, cell (420-737) 213793 Fax (420-2) 61333870 Email: diamond@cs.mfcr.cz Permanent service at designated custom office  Praha RuzynÃ  Tel. (420-2) 20113788 (Mondays to Fridays  7.30-15.30) Tel. (420-2) 20119678 (Saturdays, Sundays and rest  15.30-7.30) GERMANY In Germany the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002, including the issuing of Union certificates, will only be done at the following authority: Hauptzollamt Koblenz Zollamt Idar-Oberstein Zertifizierungsstelle fÃ ¼r Rohdiamanten HauptstraÃ e 197 D-55743 Idar-Oberstein Tel. + 49 678156270 Fax +49 6781562719 Email: poststelle.za-idar-oberstein@zoll.bund.de For the purpose of Articles 5(3), 6, 9, 10, 14(3), 15 and 17 of this Regulation, concerning in particular reporting obligations to the Commission, the following authority shall act as competent German authority: Generalzolldirektion Direktion VI  Recht des grenzÃ ¼berschreitenden Warenverkehrs/Besonderes Zollrecht KrelingstraÃ ²e 50 D-90408 NÃ ¼rnberg Tel. +49 22830349874 Fax +49 22830399106 Email: DVIA3.gzd@zoll.bund.de IRELAND The Kimberley Process and Responsible Minerals Authority Exploration and Mining Division Department of Communications, Climate Action and Environment 29-31 Adelaide Road Dublin D02 X285 Ireland Tel. +353 16782000 Email: KPRMA@DCCAE.gov.ie PORTUGAL Autoridade TributÃ ¡ria e Aduaneira DireÃ §Ã £o de ServiÃ §os de Licenciamento R. da AlfÃ ¢ndega, 5 1149-006 Lisboa Tel. + 351 218813843/8 Fax + 351 218813986 Email: dsl@at.gov.pt In Portugal the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002, including the issuing of EU certificates, will only be done at the following authority: AlfÃ ¢ndega do Aeroporto de Lisboa Aeroporto de Lisboa, Terminal de Carga, EdifÃ ­cio 134 1750-364 Lisboa Tel. +351 210030080 Fax +351 210037777 Email address: aalisboa-kimberley@at.gov.pt ROMANIA Autoritatea NaÃ ionalÃ  pentru ProtecÃ ia Consumatorilor (National Authority for Consumer Protection) 1 Bd. Aviatorilor Nr. 72, sectorul 1 BucureÃti, RomÃ ¢nia (72 Aviatorilor Bvd., sector 1, Bucharest, Romania) Cod postal (Postal code) 011865 Tel. (40-21) 3184635/3129890/3121275 Fax (40-21) 3184635/3143462 www.anpc.ro UNITED KINGDOM Government Diamond Office Global Business Group Room W 3.111.B Foreign and Commonwealth Office King Charles Street London SW1A 2AH Tel. +44 2070086903/5797 Email: KPUK@fco.gov.uk ANNEX III ANNEX IV Community certificate as referred to in Article 2 In accordance with the changes enacted by the Treaty of Lisbon, whereby the European Union replaced and succeeded the European Community, the term EU certificate  shall refer to the Community certificate as defined in Article 2(g) of this Regulation. The EU Certificate shall have the following features: Member States shall ensure that the Certificates they issue shall be identical. To this end they shall submit to the Commission specimens of the Certificates to be issued. Member States shall be responsible for having the EU Certificates printed. The EU Certificates may be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each EU Certificate. Each EU Certificate shall bear an indication of the printer's name and address or a mark enabling the printer to be identified. The printer shall be a High Security Banknote Printer. The printer shall provide suitable references from governmental and commercial customers. The European Commission shall make specimens of original EU Certificates available to EU authorities. Materials  Dimensions: A4 (210 mm Ã  297 mm);  Watermarked with invisible (yellow/blue) UV fibres;  Solvent sensitive;  UV dull (features in the document stand out clearly when highlighted under a Ultra-violet lamp);  95 g/m2 paper. Printing  Rainbow background tint (solvent sensitive);  The rainbow  effect has a security background that will not visualise when photocopied.  The inks used must be solvent sensitive  to protect the document against attack from chemicals used to alter infilled text, such as bleach.  1 Colour background tint (permanent and light fast);  Ensure that a secondary Rainbow  is printed to prevent the Certificates from exposure to sunlight.  UV invisible working (stars of the EU Flag);  The security printer should apply the correct weight of ink to ensure that the UV feature is invisible in normal light.  EU Flag: Printed gold and European blue;  Intaglio Border;  Tactile Intaglio ink is one of the most important features in the document.  Extra Small Print line reading Kimberley Process Certificate ;  Latent image: KP;  Micro-text reading KPCS ;  The document design must incorporate anticopy ( Medallion ) features into the background fine-line printing. Numbering  Each EU Certificate shall have a unique serial number, preceded by the code: EU.  The Commission shall attribute the serial numbers to the Member States that intend to issue EU Certificates.  There should be two types of matching numbering  visible and invisible:  First = 8 digit sequential, once on all parts of the document, printed black  The printer shall hold all responsibility for numbering every Certificate.  The printer shall also keep a database of all numbering.  Second = 8 digit sequential invisible printed numbering (matching above), fluorescing under UV light. Language English and, where relevant, the language(s) of the Member State concerned. Lay out and finishing Obligatory features Slot perforated in 1 position, cut to singles A4 size, at 100 mm from right edge (a) left side (b) right side